DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2020, 08/21/2020 (2), 10/14/2020, 01/08/2021 (2), 03/23/2021, 09/10/2021, and 01/24/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
In claim 1: the limitation: "a food container", as cited in line 4 should be changed to --said food container--.
In claim 11: the limitation: "said container", as cited in lines 1-2 should be changed to --said food container--.
In claim 15: 
The term "and/or", as cited in line 3 should be changed to --or--.
The terms "a substantial entirely", as cited in line 2 and line 4 should be changed to --an entirely --.
Appropriate correction is required

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a1) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 5-6, and 9-15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Harrison (US 5,526,734 A1).
Regarding claim 1, Harrison discloses 

A cooking system (bagel cooker 20, fig.1) for cooking food (bagel), the system (bagel cooker 20) comprising: 
a housing (casing 22, fig.1) defining a hollow chamber configured to receive a food container (casing or pan 28, fig.6), said housing having an upper portion defining an opening to said hollow chamber [upper portion of casing 22 has an opening, fig.6]; 
the food container (casing or pan 28) receivable in said hollow chamber; 
a lid (cover 24, figs.1 and 6) movable relative to said housing (casing 22), said lid (cover 24) contacting said housing (casing 22) in a closed position about said upper portion of said housing (casing 22) to close said opening to said hollow chamber; 
at least one heating element (resistance heater 96 and heating coil 62, fig.6) associated with at least one of said housing (casing 22) and said lid (cover 24); 
wherein the cooking system (bagel cooker 20) is operable in a plurality of cooking modes including a wet cooking mode (boil position) and a dry cooking mode (bake position), wherein in said wet cooking mode (boil position) the cooking system (bagel cooker 20) is bake position) the cooking system (bagel cooker 20) is operable as a dry cooker, and 
wherein said cooking system (bagel cooker 20) is operable in said wet cooking mode (boil position), and then is operable in said dry cooking mode without having to remove said food container (casing or pan 28) from said hollow chamber.

    PNG
    media_image1.png
    668
    498
    media_image1.png
    Greyscale




Regarding claim 2, Harrison discloses 
an insert (rack 36 and rack support 38, fig.6) positionable within said food container (casing or pan 28, fig.6), wherein said insert (rack 36 and rack support 38) includes a food support surface with a plurality of apertures (plurality of holes, see fig.7) that allow fluid to flow therethrough.

Regarding claim 3, Harrison discloses 
said cooking system (bagel cooker 20, fig.1) is operable in either of said wet cooking mode (boil position) and said dry cooking mode (bake position) when said lid (cover 24, figs.1 and 6) is in said closed position [Col.2, lines 15-65, Col.3, lines 1-55, and Col.5, lines 1-46].

Regarding claim 5, Harrison discloses 
said at least one heating element (resistance heater 96 and heating coil 62, fig.6) is a first heating element (resistance heater 96) disposed at or below a lower extent of said hollow chamber, and a second heating element (heating coil 62) disposed at or above said opening to said hollow chamber.

Regarding claim 6, Harrison discloses 
said at least one heating element (resistance heater 96 and heating coil 62, fig.6) is disposed in said lid (cover 24, figs.1 and 6), and wherein a fan (convection fan  64, fig.6) is also disposed in said lid (cover 24) at or above said opening to said hollow chamber [Col.2, lines 15-65, Col.3, lines 1-55, and Col.5, lines 1-46].

Regarding claim 9, Harrison discloses 
said insert (rack 36 and rack support 38, fig.6) is positioned in said food container (casing or pan 28, fig.6) and wherein an annulus is formed between an inner wall of said food container (casing or pan 28) and an outer wall of said insert (rack 36 and rack support 38) [Col.2, lines 15-65, Col.3, lines 1-55, and Col.5, lines 1-46].

Regarding claim 10, Harrison discloses 
said insert (rack 36 and rack support 38, fig.6) further comprises a base and an open end [rack 36 and rack support 38 has a base and open end, fig.6], said base being said support surface including said plurality of apertures (plurality of holes, see fig.7) that allow fluid to flow through said base (rack 36 and rack support 38) [Col.2, lines 15-65, Col.3, lines 1-55, and Col.5, lines 1-46].

Regarding claim 11, Harrison discloses 
a diffuser (rack 36, fig.6) disposed in said food container (casing or pan 28, fig.6), said diffuser (rack 36) including at least one vane (rack 36 has plurality of holes, fig.6) configured to impart rotation to fluid circulating through said hollow chamber.

Regarding claim 12, Harrison discloses 
a diffuser (rack 36, fig.6) disposed beneath said base, said diffuser (rack 36) including at least one vane (rack 36 has plurality of holes, fig.6) configured to impart rotation to fluid circulating through said plurality of apertures during said dry cooking mode (bake position) [Col.2, lines 15-65, Col.3, lines 1-55, and Col.5, lines 1-46].

Regarding claim 13, Harrison discloses 
said insert (rack 36 and rack support 38, fig.6) is positioned in said food container (casing or pan 28, fig.6) and said food container (casing or pan 28) is positioned in said hollow chamber and further including a fan (fan 64, fig.6) disposed with said at least one heating element (heating coil 62, fig.6) associated with said lid (cover 24, figs.1 and 6), said fan (fan 64) being positioned to move heated air relatively downward through said annulus, relatively horizontally across a lower surface of said food container (casing or pan 28), and relatively upward through said diffuser (rack 36) and said plurality of apertures of said base, and wherein said fan (fan 64) is positioned to draw air relatively upward through said insert (rack 36 and rack support 38) and through said at least one heating element (heating coil 62) associated with said lid (cover 24, figs.1 and 6).

Regarding claim 14, Harrison discloses 
said food container (casing or pan 28, fig.6) includes an upward facing lower surface that is curved upward in a direction of an upper opening of said food container (casing or pan 28), and said diffuser includes a downward facing lower surface that is curved or sloped to conform to said upward facing lower surface of said food container (casing or pan 28) [Col.2, lines 15-65, Col.3, lines 1-55, and Col.5, lines 1-46].

Regarding claim 15, Harrison discloses 
said lid (cover 24, figs.1 and 6) abuts said housing (casing 22, fig.1) about an entirety of said upper surface thereof when said lid (cover 24) is in said closed position, wherein casing 22) is configured to surround said food container (casing or pan 28, fig.6) around an entirety of at least a portion thereof when said food container (casing or pan 28) is received within said hollow chamber.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US 5,526,734 A1), in view of Park (US 2015/0313399 A1).
Regarding claim 4, Harrison discloses substantially all the features as set forth in claim 3 above, but does not disclose said cooking system is operable in said wet cooking mode when said lid is in an open position, and wherein said cooking system is operable in said dry cooking mode when said lid is in said closed position.
Park discloses a cooking system (cooking apparatus 400, fig.4) is operable in a wet cooking mode when a lid is in an opening position (Fig.4, Pars.88-94).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a operation of a cooking system of Harrison by including a pressure cooking mode when said lid is in an open position, as taught by Park, in order to perform multi-task in when the lid in close and open position.

    PNG
    media_image2.png
    542
    464
    media_image2.png
    Greyscale


Harrison discloses substantially all the features as set forth in claim 1 above, but does not disclose a second lid.
Regarding claim 7, Park discloses a first lid (thermos-insulated lid 105, fig.4) and a second lid (inner lid 405, fig.4), said second lid (inner lid 405) being attachable to said housing to seal an opening to said opening to a food container (inner shells 415, fig.4) when said food container (inner shells 415) is received in said hollow chamber [inner shells 415 has a hollow chamber] 

Regarding claim 8, Park discloses said first lid (thermos-insulated lid 105, fig.4) is movable between an open position and said closed position, and said second lid (inner lid 405, fig.4) is attachable to said housing (multi-layer container 110, fig.4) to seal said opening to said food container when said first lid is (thermos-insulated lid 105) in said open position (Fig.4, Pas.88-94).

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a lid of Harrison by including a first lid and second lid, as taught by Park, in order to provide a cooking system that is versatile and operable with one or more lids such that one lid is capable to remove for cleaning while the system is operable with another lid.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Application No. 16357194, 16357250, 16357271, 16357273, 16357274, 16357276, 16357277, 16357279, 16357280, 16402023, 16402029, 16059874, 16059876, 16357175, and 16357251. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of Application No. 16357194, 16357250, 16357271, 16357273, 16357274, 16357276, 16357277, 16357279, 16357280, 16402023, 16402029, 16059874, 16059876, 16357175, and 16357251 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of Application No. 16357194, 16357250, 16357271, 16357273, 16357274, 16357276, 16357277, 16357279, 16357280, 16402023, 16402029, 16059874, 16059876, 16357175, and 16357251.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
03/16/2022